DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 16-17, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randolph et al. (US 20140276288 A1), hereinafter referred to as “Randolph”.
Regarding claim 1, Randolph teaches an apparatus for applying negative pressure to a tissue site of a patient (see Abstract), the apparatus comprising: a tissue interface (manifold (110)) having an anatomical shape configured to cover the tissue site (as shown in Figure 1); a cover (112) configured to cover the tissue interface (see Figure 1); an aperture (connector (114) having apertures (210 and 212), see Figure 2A and 2B) extending through the cover, the aperture fluidly coupled to the tissue interface (see Paragraph [0035]); and a sealing member 
Regarding claim 2, Randolph further teaches wherein the anatomical shape is configured to cover a foot (see Figure 1).
Regarding claim 3, Randolph further teaches wherein tissue interface (110) is further configured to circumferentially cover a portion of a leg, at least a portion of an ankle, and a portion of a foot of the patient (dressing (102) which includes tissues interface (110) extends around and seals the ankle portion or any other joints that contains a sprain, see Paragraph [0025]) (see Figure 1).
Regarding claim 4, Randolph further teaches wherein the tissue interface (110) comprises a toe portion that is open (see Figure 1).
[AltContent: textbox (Open second end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Open first end)]Regarding claim 5, Randolph further teaches wherein the cover (112) has a first end that is open (see below). 
    PNG
    media_image1.png
    774
    720
    media_image1.png
    Greyscale

claim 6, Randolph further teaches wherein the sealing member (113) is configured to extend around the first end of the cover to seal the first end of the cover to the leg of the patient (see Paragraph [0046]) (see Figure 1).
Regarding claim 16, Randolph further teaches wherein the aperture is configured to be located proximate one of the leg, ankle, and foot of the patient (connector (114) having apertures (210 and 212) are proximate the ankle and the foot, see Figure 1).
Regarding claim 17, Randolph further teaches wherein the aperture (connector (114) having apertures (210 and 212) are proximate the ankle and the foot, see Figure 1) is configured to be located on one of the anterior side of the leg, the posterior side of the leg, the medial side of the leg, and the lateral side of the leg (located on the lateral side of the leg, see Figure 1).
Regarding claim 24, Randolph further teaches wherein the anatomical shape is configured to cover a knee (the dressing (102) may be configured for other joints like the knee, see Paragraph [0025]).
Regarding claim 25, Randolph further teaches wherein the tissue interface is further configured to cover the knee, a portion of the leg above the knee, and a portion of the leg below the knee (the dressing (102) is configured to treat ligaments or muscles around the knee and surrounding tissue, see Paragraph [0025]).
Regarding claim 26, Randolph teaches the cover (112) has first end and a second end (snag it); and the first end and the second end are open (see above).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 20140276288 A1) in view of Jensen et al. (US 20040215120 A1), hereinafter referred to as “Jensen”.
Regarding claim 7, Randolph teaches all of the limitations, as discussed above in claim 2. However, Randolph doesn’t explicitly teach further comprising a toe box configured to cover toes of the patient.
Jensen teaches a toe box (foam padding (402A)) configured to cover toes of the patient (see Figure 4).

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the apparatus of Randolph and further include a toe box, as taught by Jensen. Jensen teaches an additional toe box protects the skin, relieves pressure on wound, and avoid rubbing of skin on the cast (see Paragraph [0015] and [0019]).
Regarding claim 8, Randolph teaches all of the limitations, as discussed above in claim 2. However, Randolph doesn’t explicitly teach wherein the cover is further configured to cover the toe box.
Jensen teaches wherein the cover (casting tape (702)) is further configured to cover the toe box (covers foam padding (402A), see Figure 7).
Randolph and Jensen are analogous art because both deal with a wound dressing to help aid in foot wounds/ulcers.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the cover layer of Randolph and further include the cover to encapsulate the toe box, as taught by Jensen. Jensen teaches this additional layer locks in the preceding layers and adds strength to the support system (Paragraph [0023]).
Regarding claim 9, Randolph and Jensen teaches all of the limitations, as discussed above in claim 8. Jensen further teaches wherein the sealed chamber further contains the toe box (foam padding (402) is located within chamber formed by airtight seal of casting tape (702), see Figures 5-7).
[AltContent: textbox (First portion covering the dorsum and plantar of the foot)][AltContent: textbox (Second portion covering the crus of the patient)][AltContent: arrow][AltContent: arrow]Regarding claim 10, Randolph and Jensen teaches all of the limitations, as discussed above in claim 7. Randolph further teaches wherein the tissue interface (110) comprises: a first portion configured to circumferentially cover at least a portion of the dorsum and the plantar of the foot (see Figure 1); and a second portion connected to the first portion (snag it), 
    PNG
    media_image1.png
    774
    720
    media_image1.png
    Greyscale
 
Regarding claim 11, Randolph and Jensen teaches all of the limitations, as discussed above in claim 7. Randolph further teaches wherein the tissue interface (110) comprises: a sole portion (see below); a vamp portion coupled to the sole portion (see below); a quarter portion coupled to the sole portion and the vamp portion (see below); and a calf portion coupled to [AltContent: arrow][AltContent: textbox (Calf portion)][AltContent: textbox (Quarter portion)][AltContent: textbox (Sole portion)][AltContent: textbox (Vamp portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    774
    720
    media_image1.png
    Greyscale

10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 7 above, and further in view of Spence (US 3487832 A).
claim 12, Randolph and Jensen teach all of the limitations, as discussed above in claim 7. However, Randolph and Jensen do not explicitly teach wherein the toe box comprises a foam having closed cells.
Spence teaches wherein the toe box comprises a (foam 402a) having closed cells (closed cell foams, see Col. 3 lines 30-37).
Modified Randolph and Spence are analogous art because both deal with a padding material configured to protect the toes of a patient. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the padding material of modified Randolph and replace it with the closed cell foam padding, as taught by Spence. Spence teaches the closed cell foam is simple in design, inexpensive to construct, and durable in its wear (see Col. 1 lines 53-55).
11.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 7 above, and further in view of Findeisen (US 20110077570 A1).
Regarding claim 13, Randolph and Jensen teach all of the limitations, as discussed above in claim 7. However, Randolph and Jensen do not explicitly disclose wherein the toe box includes one or more toe separations. 
Findeisen teaches wherein the toe box (pliable material (10)) includes one or more toe separations (see Paragraphs [0011] and [0012]) (see Figure 7).
Modified Randolph and Findeisen are analogous art because both deal with an apparatus configured to support protect the toes. 
.
12. 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 7 above, and further in view of Harcourt (US 20140171837 A1).	
Regarding claim 14, Randolph and Jensen teach all of the limitations, as discussed above in claim 7. However, Randolph and Jensen do not explicitly teach wherein the toe box is configured to prevent the toes from being compressed when negative pressure is applied to the tissue interface.
Harcourt teaches wherein the toe box (protective padding layer (35) around the toes, see Figure 1) is configured to prevent the toes from being compressed when negative pressure is applied to the tissue interface (see Paragraph [0032]).
Modified Randolph and Harcourt are analogous art because both deal with negative pressure wound dressing configured to treat wounds on the feet. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the toe box material of modified Randolph and further include the material capable of preventing the toes from being compressed when negative pressure is applied, as taught by Harcourt. Harcourt teaches the material protects the .
13.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 7 above, and further in view of Joseph (US 20080319362 A1).
Regarding claim 15, Randolph and Jensen teach all of the limitations, as discussed above in claim 7. However, Randolph and Jensen do not explicitly disclose wherein the toe box further includes antimicrobial properties.
Joseph teaches wherein the toe box (inner foam layer (40)) further includes antimicrobial properties (see Paragraph [00037]).
Modified Randolph and Joseph are analogous art because both deal with an orthopedic device configured to support the foot.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the foam padding of Modified Randolph and further include antimicrobial properties, as taught by Joseph. Joseph teaches the use of antimicrobial treatments incorporated inside the cast can prevent buildup of microorganisms and infection (See Paragraph [0037]).
14.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 2 above, and further in view of Coward et al. (US 20090234260 A1), hereinafter referred to as “Coward”.
Regarding claim 18, Randolph teaches all of limitations, as discussed above in claim 2, and Randolph further teaches an aperture (connector (114) having apertures (210 and 212), see Figure 1). However, Randolph does not explicitly teach wherein the aperture is configured to be 
Coward teaches wherein the aperture is configured to be located on one of the anterior side of the ankle, the posterior side of the ankle, the medial side of the ankle, and the lateral side of the ankle (aperture connecting wound dressing (524) to negative pressure source (516), see Figure 5).
Modified Randolph and Coward are analogous art because both deal with a reduce pressure system configured for the foot. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange an aperture to be located on one of the anterior side of the ankle, the posterior side of the ankle, the medial side of the ankle, and the lateral side of the ankle, since the claims to an aperture which read on the prior art expect with regard to the position of the aperture would not have modified the operation of the device (providing negative pressure to a wound). The particular placement of the aperture would be obvious matter of design choice to one skilled in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 2 above, and further in view of Hardman et al. (US 20090234259 A1), hereinafter referred to as “Hardman”.
Regarding claim 19, Randolph teaches all of limitations, as discussed above in claim 2, and Randolph further teaches an aperture (connector (114) having apertures (210 and 212), see Figure 1). However, Randolph does not explicitly teach wherein the aperture is configured to be located on one of the dorsum of the foot, the plantar of the foot, the medial side of the foot, and the lateral side of the foot.
Hardman teaches wherein the aperture (void (118)) is configured to be located on one of the dorsum of the foot, the plantar of the foot, the medial side of the foot, and the lateral side of the foot (see Figure 1).
Modified Randolph and Hardman are analogous art because both deal with a reduce pressure system configured for the foot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange an aperture to be located on one of the dorsum of the foot, the plantar of the foot, the medial side of the foot, and the lateral side of the foot, since the claims to an aperture which read on the prior art expect with regard to the position of the aperture would not have modified the operation of the device (providing negative pressure to a wound). The particular placement of the aperture would be obvious matter of design choice to one skilled in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the .
16.	Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and Jensen as applied to claim 2 above, and further in view of Dennis (US 20130090586 A1).
Regarding claim 20, Randolph and Jensen teach all of the limitations as discusses above in claim 2. However, Randolph and Jensen do not explicitly disclose a support layer configured to extend from below the plantar of the foot up to leg of the patient.
Dennis teaches an apparatus (100) further comprising a support layer (third layer (140) and fourth layer (145)) configured to extend from below the plantar of the foot up to leg of the patient (see Figure 4).
Modified Randolph and Dennis are analogous art because both deal with a wound dressing configured to wrap around the foot of a patient. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the wound dressing of modified Randolph and further include a support layer, as taught by Dennis. Dennis teaches the additional layers provide users with a great deal of adjustability with respect to the tightness and position in which the apparatus is secured. As a result, users are able to adjust the apparatus, using these features, to concentrate or reduce anatomical contact pressure at target areas around a user's leg and foot (see last line of paragraph [0055]).
Regarding claim 21, Modified Randolph and Dennis teach all of the limitations, as discusses above in claim 20, and Dennis further teaches wherein the support layer (third layer 
Regarding claim 22, Modified Randolph and Dennis teach all of the limitations as discusses, above in claim 20, and Dennis further teaches wherein the support layer comprises an upper portion that is configured to extend at least a partially radially around the leg of the patient (see Paragraph [0056])) (see Figures 1-4).
17.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified Randolph and Dennis, as applied to claim 20 above, and further in view of Greener et al. (US 20100179463 A1), hereinafter referred to as “Greener”.
Regarding claim 23, Modified Randolph and Dennis, as applied to claim 20 above. However, modified Randolph and Dennis do not explicitly disclose wherein the support layer includes a plurality of apertures, and wherein when negative pressure is applied to the tissue interface at least a portion of the apertures are visible through the cover.
Greener teaches wherein a support layer (2) includes a plurality of apertures (12), and wherein when negative pressure is applied to the tissue interface at least a portion of the apertures are visible through the cover (cover layer (1) may be transparent to visibly see the support layers, see Paragraph [0053]).
Modified Randolph, as applied in claim 20, and Greener are analogous art because both deal with a wound dressing configured to apply negative pressure. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the support layer and cover of Modified Randolph and further include a plurality of apertures in the support layer allowing the .
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanders et al. (US 20100210986 A1) teaches An apparatus for applying negative pressure to a tissue site of a patient (see Abstract), the apparatus comprising: a tissue interface (contoured porous pad (40)) having an anatomical shape configured to cover the tissue site (see Paragraph [0005]-[0007]); a cover (drape (16)) configured to cover the tissue interface (see Paragraph [0052]); an aperture (fenestrations (20)) extending through the cover (see Figure 1), the aperture fluidly coupled to the tissue interface (see second half of Paragraph [0052]); and a sealing member (outer layer (18)) configured to seal the cover to the patient (see Figure 1 and 2), wherein the cover and the sealing member are configured to cooperate to form a sealed chamber containing the tissue interface (see Paragraph [0052]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.R./ (9/3/2021)Examiner, Art Unit 3781